Citation Nr: 1222309	
Decision Date: 06/26/12    Archive Date: 07/02/12

DOCKET NO.  07-05 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin



THE ISSUE

Entitlement to service connection for post traumatic stress disorder (PTSD) based on personal assault.  



REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs



ATTORNEY FOR THE BOARD

S. Heneks, Counsel



INTRODUCTION

The Veteran served on active duty from January to May 1975.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied the benefit sought on appeal.  

In a September 2008 decision, the Board denied the claim.  Subsequently, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court) and in an Order dated in April 2010, the Court ordered that the joint motion for remand (Joint Motion) be granted and remanded the Board's decision for proceedings consistent with the Joint Motion filed in this case.  In September 2010, the Board remanded the claim to afford the Veteran a VA examination, which was completed in October 2010.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  PTSD has been shown to be casually or etiologically related to the Veteran's military service.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because the claim for entitlement to service connection for PTSD on appeal is being granted, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).


LAW AND ANALYSIS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

Service connection for PTSD requires: (1) medical evidence diagnosing the condition, (2) credible supporting evidence that the claimed, in-service stressor actually occurred, and (3) a link, established by medical evidence, between current symptomatology and the claimed, in-service stressor.

In adjudicating a claim of entitlement to service connection for PTSD, the Board is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.304(f); see also Hayes v. Brown, 5 Vet. App. 60, 66 (1993).

The evidence necessary to establish the occurrence of a stressor during service to support a diagnosis of PTSD will vary depending upon whether the veteran engaged in "combat with the enemy" or was a POW as established by official records, including recognized military combat citations or other supportive evidence.  If the VA determines that the veteran engaged in combat with the enemy or was a POW and the alleged stressor is combat or POW related, then the veteran's lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required, provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with the circumstances, conditions or hardships of service."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).  If, however, VA determines that the veteran did not engage in combat with the enemy or was a POW, or that the veteran engaged in combat with the enemy or was a POW, but the alleged stressor is not combat or POW related, the veteran's lay testimony by itself, is insufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain credible supporting evidence that corroborates the veteran's statements or testimony.  Cohen v. Brown, 10 Vet. App. 128 (1997).

If a PTSD claim is based on claimed in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  

VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5).  In Patton v. West, 12 Vet. App. 272 (1999), the United States Court of Appeals for Veterans Claims (the Court) held that special consideration must be given to claims for PTSD based on personal assault.  In particular, the Court held that the provisions in M21-1R, Part IV, Subpart ii, Section D, Chapter 17, (currently found in M21-1MR, Part III, Subpart iv, Chapter 4, Section H) which address PTSD claims based on personal assault, are substantive rules that are the equivalent of VA regulations and must be considered.  See also YR v. West, 11 Vet. App. 393, 398-99 (1998).  

Additionally, M21-1R, Part IV, Subpart ii, Section D, Chapter 17 states that, in cases of sexual assault, development of alternate sources for information is critical.  An extensive list of alternative sources competent to provide credible evidence that may support the conclusion that the event occurred is provided, to include medical records, military or civilian police reports, reports from crisis intervention centers, testimonial statements from confidants, and copies of personal diaries or journals.  Id.  Also of particular pertinence are the provisions of 38 C.F.R. § 3.304(f)(5) which state that behavior changes that occurred at the time of the incident may indicate the occurrence of an in-service stressor.  The Court in Patton stated that such changes in behavior should be examined and clinically interpreted to determine whether they constitute evidence of "(v)isits to a medical or counseling clinic or dispensary without a specific diagnosis or specific ailment."  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for PTSD.

The Veteran contends that he is entitled to service connection for PTSD because he was assaulted during service.  In a February 2007 statement, the Veteran's buddy noted that he and the Veteran were subjected to racism and were threatened during service.  In December 2007 and April 2008 statements, the Veteran contended that after he received a blue helmet liner for receiving the highest score on a PT test, two sergeants tried to "break him" by attempting to beat and rape him, telling other soldiers to beat him, and subjecting him to constant exercise.  The Veteran contended that he developed PTSD symptoms as a result of these incidents.  

The Board notes that other than the Veteran's and his buddy's statements regarding the occurrence of the aforementioned stressors, the claims folder does not contain any documentation of the events' actual happening.  There are no service records indicating that the Veteran was beaten by other soldiers and was assaulted during "blanket parties."  His service treatment records do not contain any notations of treatment for any injuries or bruises.  They are also absent for complaints, treatment, or diagnosis of PTSD or other psychiatric symptomatology.  The Veteran's service personnel records indicated that he received two Article 15s for failing to go to the assigned place of duty and showing contempt towards a superior.  An April 1975 evaluation for discharge for enlistees before 180 active duty days reflected that the Veteran reported problems at home and wished to go on emergency leave.  He was not granted emergency leave and was warned not to go on AWOL.  However, the Veteran did go AWOL at which time his previous Article 15s were found and it was determined that the Veteran did not possess the maturity to constructively apply himself toward the goals of service.  In April 1975, the Veteran was found to lack the attitude, motivation, and self discipline to become a productive solider and was discharged shortly thereafter.

Pursuant to the April 2010 Joint Motion, the Board remanded the claim in September 2010 to provide the Veteran a VA examination to ascertain from an examiner whether the above evidence in connection with an examination of the Veteran and review of the claims file indicates that an in-service personal assault occurred.

The October 2010 VA examiner noted that he reviewed the Veteran's claims file, CPRS record, and examined the Veteran.  The Veteran reported that his father abused him until he was thirteen years old.  The Veteran reported that during service, he was a superior athlete and "maxed the PT test" and got a blue liner for his helmet.  He reported that the sergeants "came at me, and they never stopped."  The Veteran stated that the sergeants hit him with boots six or seven times.  The Veteran added that he has symptoms of waking up in the middle of the night after nightmares, daily flashbacks of his mistreatment, and that he would black out during college when a teacher would become assertive.  

The examiner commented that the Veteran's speech was a bit hard to understand at times when he was very demonstrative, especially when talking about his reported abuse.  The Veteran was quite histrionic at times when he was talking about his memories of the abuse.  The Veteran stated that his military life did not work out for him but he loved it and his son is currently in the military.  The diagnoses were depressive disorder, NOS; polysubstance dependence; and PTSD.  

The examiner noted that the claims file includes a letter by another soldier who reported that he and the Veteran had a hard time during military service.  The examiner also noted that the Veteran became very emotional discussing his reported personal assaults during his military service.  The examiner observed that the indications by another doctor and the rest of the claims file taken as whole indicate that the Veteran has been consistent in his reports that an in-service personal assault occurred.  The examiner noted that he had no way of knowing whether a personal assault occurred or not, but the consistency of the Veteran's reports and the letter of corroboration in the record, as well as the degree of emotional importance that the Veteran seems to place on the report, indicate that it is at least as likely as not that the Veteran's nightmares and flashbacks, and in fact his entire set of PTSD symptoms, are causally related to his reported personal assault during his military service.

The Board finds that the October 2010 VA examiner's opinion is sufficient upon which to base a grant of service connection.  Although the examiner stated that he had no way of knowing whether a personal assault occurred, he did conclude that it was at least as likely as not that a personal assault took place based on the Veteran's consistent reports, buddy statement, and degree of emotional importance the Veteran placed on the report.  Accordingly, there is corroboration of the personal assault.  38 C.F.R. § 3.304(f)(5).  Further, the examiner has related the personal assault to a diagnosis of PTSD.  Therefore, entitlement to service connection for PTSD is granted.  38 C.F.R. §§3.303, 3.304(f).


ORDER

Entitlement to service connection for PTSD based on personal assault is granted.  




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


